DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 recite the limitation "the first height”.  There is insufficient antecedent basis for this limitation in Claims 4 and 5 or Claim 2 from which Claims 4 and 5 depend. For examination purposes, Claims 4 and 5 shall be considered to depend from Claim 3, which does describe a first height.
Claim 7 includes the limitation, “or any suitable shape.” However, it is not clear from the Claims or Specification what shapes would be “suitable”. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 includes the limitation, “or alike shape.” However, it is not clear from the Claims or Specification what shapes would be “alike”. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 12 includes the limitation, “or alike material.” However, it is not clear from the Claims or Specification what material would be “alike”. Therefore, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8, 10, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,639,152 to Glew et al. (hereinafter “US1”) in view of US Patent Application Publication 2008/0056650 to Stingl et al. (hereinafter “US2”).
Regarding Claim 1, US1 describes a ribbed and grooved fiber cable (Col 9 Lns 60-63 and Fig 1B) comprising: a core (120) with a plurality of optical fibers (130, Col 10 Lns 25-30); a sheath (112) enveloping the core; and the sheath has an outer surface and an inner surface (Fig 1B), wherein the outer surface of the sheath has a plurality of external ribs (150) and a plurality of external grooves (between ribs 150); and at least one of one or more strength members (114) embedded in the sheath (Fig 1B), a plurality of ribs (150) and grooves (between 150) on an external surface of the sheath (Fig 1B), and a plurality of ribs (152) and grooves (between 152) on an internal surface of the sheath (102), wherein the plurality of ribs have variable height (ribs adjacent 140 having a larger height than other ribs). US1 does not describe the one or more strength members coated with a water blocking coating material. US2 describes an optical cable (Fig 2) having a strength member (26) coated with a water blocking coating material of a layer of ethylene acrylic acid (EAA) ([0024]). Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use the water blocking EAA coating of US2 with the strength member of US1. The motivation for doing so would have been to enhance the coupling of the strength element with the jacket as desired and/or a water-swellable coating for inhibiting the migration of water (see US2 at [0024]).
Regarding Claim 2, US1 describes the plurality of external ribs (150) arranged alternately throughout the outer surface of the sheath of the optical fiber cable (Fig 1B).
Regarding Claim 3, US1 describes the plurality of external ribs (150) have an at least two heights (ribs adjacent 140 and ribs not adjacent 140) and the least two heights includes a first height and a second height.
Regarding Claims 5, 6, 10, 13, and 14, US1 si silent as to the dimensions of the structural elements claimed. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the cable of US1 in view of US2 having structures with the claimed dimensions. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding Claim 8, US1 describes the sheath (112) and the plurality of external ribs (150) made of a same material (see Fig 1B). US1 is silent as to the material of the sheath. However, the claimed materials are well-known in the art for forming cable structural components. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the sheath of the obvious cable in view of US1 and US2 from the claimed materials. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 11, US1 describes the plurality of internal ribs (152) and the plurality of internal grooves (between 152) arranged alternately throughout the inner surface of the sheath (Fig 1B).
 Regarding Claims 15-17, the invention as claimed does not require a UV curable water swellable resin composition. Claim 1 sets forth water blocking coating material having at least one of an UV curable water swellable resin composition and a layer of EAA. Therefore, as the obvious combination of US1 and US2 includes a water blocking coating having a layer of EAA, any further limitation to the UV curable water swellable resin composition remains obvious in view of US1 and US2.
Regarding Claim 18, US2 is silent as to the thickness of the water blocking coating material over the strength member. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the EAA layer of the obvious cable in view of US1 and US2 having the claimed thickness. Such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Regarding Claim 19, US1 and US2 are silent as to any water penetration test capabilities of the cable. However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01).
Allowable Subject Matter
Claims 4 (as construed to depend from Claim 3) and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 describes the plurality of external ribs having the first height and the plurality of external ribs having the second height positioned diagonally opposite to each other.
Claim 9 describes the sheath and the plurality of external ribs as made of different materials.
These limitations represent subject matter not described or reasonably suggested, in conjunction with the further limitations of the present claims, by the prior art of record.
Conclusion
The prior art cited in the attached form PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY RAHLL whose telephone number is (571)272-2356. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY RAHLL/            Primary Examiner, Art Unit 2874